Citation Nr: 0514054	
Decision Date: 05/23/05    Archive Date: 06/01/05

DOCKET NO.  02-14 282	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina



THE ISSUE

Entitlement to service connection for a psychiatric disorder 
other than posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The appellant




ATTORNEY FOR THE BOARD

Jessica J. Wills, Associate Counsel


INTRODUCTION

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a May 2001 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Columbia, South Carolina, which denied the benefits sought on 
appeal.  The veteran, who had active service from September 
1972 to March 1973, appealed that decision to BVA, and the 
case was referred to the Board for appellate review.  The 
Board remanded the case for further development in June 2004, 
and that development was completed by the Appeals Management 
Center.  The case has since been returned to the Board for 
appellate review.

The Board notes the veteran's contention that he was 
subjected to physical and sexual harassment during his 
military service and also notes that the July 2004 VA 
examiner diagnosed him as having PTSD related to those 
purported incidents.  Although the RO included some 
discussion of the July 2004 PTSD diagnosis in the March 2005 
supplemental statement of the case, it does not appear that 
this issue has been developed in accordance with the 
provisions of 38 C.F.R. § 3.304(f) (2004), and formally 
adjudicated by the RO.  In this regard, the Board must 
consider all documents submitted prior to its decision and 
review all issues reasonably raised from a liberal reading of 
these documents.  Suttmann v. Brown, 5 Vet. App. 127, 132 
(1993) (citations omitted).  Where such review reasonably 
reveals that the claimant is seeking a particular benefit, 
the Board is required to adjudicate the issue or, if 
appropriate, remand the issue to the RO for development and 
adjudication; however, the Board may not ignore an issue so 
raised.  Id.  As the Board does not find that disposition of 
the issue of service connection for PTSD is intertwined with 
the issue of service connection for a psychiatric disorder 
other than PTSD, the Board refers the issue of service 
connection for PTSD to the RO for appropriate action 
including development in accordance with the provisions of 
38 C.F.R. § 3.304(f)(3) and formal adjudication.

FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained.

2.  The veteran has not been found to have an additional 
disability due to the aggravation of a preexisting 
personality disorder during service by a "superimposed" 
disease or injury.

3.  The veteran has not been shown to currently have a 
psychiatric disorder, not characterized as PTSD, that is 
causally or etiologically related to his military service.

CONCLUSION OF LAW

A psychiatric disorder, not characterized as PTSD, was not 
incurred in or aggravated by active service. 38 U.S.C.A. 
§§ 1101, 1110, 1111, 1112, 1113, 1153, 5103, 5103A, 5107 
(West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.306, 
3.307, 3.309 (2004). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

As a preliminary matter, the Board is required to address the 
Veterans Claims Assistance Act of 2000 (VCAA), which became 
law in November 2000.  The VCAA provides, among other things, 
that the VA shall make reasonable efforts to notify a 
claimant of the relevant evidence necessary to substantiate a 
claim for benefits under laws administered by the VA.  The 
VCAA also requires the VA to assist the claimant in obtaining 
that evidence.  38 U.S.C.A. §§ 5103, 5103A (West 2002); 
38 C.F.R. § 3.159 (2004).

First, the VA has a duty under the VCAA to notify a claimant 
and any representative of information and evidence needed to 
substantiate and complete a claim.  Collectively, the May 
2001 rating decision as well as the August 2002 Statement of 
the Case and the October 2003 and March 2005 Supplemental 
Statements of the Case issued in connection with this claim 
have notified the veteran of the evidence considered, the 
pertinent laws and regulations, and the reasons his claim was 
denied.  In addition, the RO sent letters in March 2001, 
April 2002, and June 2004 to the veteran that specifically 
informed him of the substance of the VCAA, including the 
division of responsibilities between the VA and the veteran 
in obtaining the evidence.  Consistent with 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) those letters essentially 
satisfied the notice requirements by: (1) Informing the 
appellant about the information and evidence not of record 
that is necessary to substantiate the claim; (2) informing 
the appellant about the information and evidence the VA will 
seek to provide; (3) informing the appellant about the 
information and evidence the claimant was expected to 
provide; and (4) informing the appellant to provide any 
evidence in the appellant's possession that pertains to the 
claim, or something to the effect that the claimant should 
"give us everything you got pertaining to your claim."  This 
"fourth element" of the notice requirement comes from the 
language of 38 C.F.R. § 3.159(b)(1).  Under these 
circumstances, the Board finds that the notification 
requirements of the VCAA have been satisfied.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 
Vet. App. 183, 187 (2002).  

Second, the VA has a duty to assist the claimant in obtaining 
evidence necessary to substantiate a claim.  In this regard, 
the veteran's service medical records have been obtained and 
associated with the claims file, as were his VA medical 
records and private medical records.  The veteran was also 
afforded VA examinations in January 2001 and July 2004 in 
connection with his claim for service connection, and he was 
provided the opportunity to testify at a December 2003 
hearing before the Board.  The veteran and his representative 
have not informed the Board of any additional, relevant 
evidence that needs to be obtained prior to appellate review.  

Based on the foregoing, the Board finds that all relevant 
evidence necessary for an equitable disposition of the 
veteran's appeal has been obtained.  Simply put, the Board 
finds that disposition of the appellant's claim is 
appropriate


Background and Evidence

Service records show the veteran had active service from 
September 1972 to March 1973.

Service medical records indicate that the veteran was 
afforded an enlistment examination in May 1972 during which 
no psychiatric abnormalities were noted and he denied having 
a medical history of frequent trouble sleeping, depression, 
excessive worry, or nervous trouble of any sort.  The veteran 
later sought treatment in March 1973 with complaints of 
tension and nervousness.  He reported feeling like he could 
not endure military life and that he might "go over the 
hill" and suffer a nervous breakdown.  It was noted that he 
had a situational reaction and that he had a previous history 
of difficulty adapting to situations he did not like, such as 
high school.  The veteran was subsequently referred for a 
psychiatric evaluation at which time the physician indicated 
that he had sub-average intelligence with an immature 
personality as well as a mild schizoid personality disorder.  
It was recommended that he be discharged from the military.  
A neuropsychiatric report dated later that same month 
indicated that the veteran was seen for evaluation because of 
symptoms of extreme anxiety and depression that were 
manifested by sleep disturbance, tension, poor concentration, 
carelessness, and general ineffectiveness.  The veteran 
claimed that he had not had any problems until he entered 
active duty, but it was noted that his past history showed 
that he failed to complete high school and had incurred 
numerous disciplinary problems in school.  He had also had 
one civilian offense for fighting.  Following a mental status 
examination, the veteran was diagnosed as having a schizoid 
personality that existed prior to service.  It was once again 
recommended that he be considered for an administrative 
separation.  The veteran was subsequently afforded a 
separation examination in March 1973 during which it was 
noted that he had a preexisting schizoid personality.  

Private medical records dated in March 1987 indicate that the 
veteran was assessed for an alcohol abuse problem.

The veteran was also seen in March 1987 for a psychiatric 
evaluation that he had requested.  In this regard, the 
veteran stated that he would like to return to military 
service as a chaplain and wanted to have the diagnosis of a 
personality disorder removed from his record.  The examining 
physician stated that there was no evidence of him having a 
schizoid personality disorder or any other type of 
personality disorder.  Although the veteran did have some 
mild anxiety, the physician commented that it was probably 
due to him having to come in for an evaluation by a 
psychiatrist.  It was further noted that the veteran probably 
had alcohol dependence when he was in service, which had 
since gone into remission.

Additional private medical records dated in March 1987 
indicate that the veteran was tested to determine his 
psychosocial functioning and readiness to adapt to military 
service.  Testing revealed no personality disorder, and it 
was noted that he had a reasonably well-adjusted profile.

VA medical records dated from December 1996 to April 2002 
document the veteran's treatment for various disorders, 
including psychiatric disorders.  In February 2002, the 
veteran reported having experienced sexual trauma during his 
military service, and he was later seen in March 2002 at 
which time he reported having a history of a depressed and 
anxious mood since his discharge.  He indicated that he was 
subjected to beatings and harassment during his military 
service and had experienced a nervous condition during that 
time.  He also claimed that being discharged had ruined his 
life and that he constantly felt depressed as a result.  The 
treating physician noted that she did not have time to assess 
the veteran's past or current symptomatology, but indicated 
that he likely met the criteria for some anxiety and/or mood 
disorder.  The veteran was seen again in April 2002 for 
further evaluation.  He once again reported a series of 
incidents that occurred during his basic training and 
indicated that his symptomatology during service included 
frequent nightmares, difficulty sleeping, feeling depressed, 
tense, and anxious as well as isolated from others, and 
having the inability to tell others what he was experiencing.  
He also related that he had felt depressed and ashamed about 
being discharged from the military.  Following an evaluation 
and a review of the veteran's symptomatology, the physician 
opined that the veteran appeared to be experiencing some form 
of a depressive disorder and also commented that personality 
traits could not be ruled out.  Cognitive functioning was not 
assessed psychometrically, but the physician commented that 
low average intellectual functioning was suspected, and if 
present, may have also contributed both to his past reaction 
and his current difficulties.

VA medical records dated from September 1999 to August 2000 
note that the veteran was prescribed medication for anxiety.

The veteran was afforded a VA examination in January 2001 
during which he denied receiving any mental health treatment, 
taking any psychotropic medication, or being hospitalized 
during the previous year.  The veteran reported that he had 
had conflicts with his chief officer, who he described as 
abusive, and indicated that he was diagnosed with schizoid 
personality during service.  He also noted that he had been 
abusing alcohol during his period of service.  The veteran 
denied having symptoms of depression or anxiety as well as 
ever having a panic attack.  Following an examination, the 
examiner commented that he found no basis for a diagnosis of 
a schizoid personality disorder in terms of the veteran's 
present adjustment as well as his life story.  He also stated 
that he even doubted the accuracy of such a diagnosis in 
1973.  The examiner further noted that the veteran had a past 
history of alcohol abuse that had been in remission since 
1974, and deferred a diagnosis on Axis I and Axis II.

VA medical records dated from March 2002 to February 2005 
document the veteran's treatment for various disorders, 
including psychiatric disorders.  It was noted in April 2002 
that the veteran seemed to have experienced an acute anxiety 
reaction in service that interfered with his normal 
functioning.  The treating physician indicated that he did 
not meet the criteria for PTSD and stated that he appeared to 
be experiencing some form of a depressive disorder.  
Personality disorder traits could not be ruled out, and a 
provisional diagnosis was listed as dysthymia.  The veteran 
returned for a visit in August 2002 at which time he was 
diagnosed as having dysthymia and generalized anxiety 
disorder.  The veteran was later seen in July 2004 at which 
time he indicated that he had been provided a VA examination 
and was assessed as having PTSD.  The treating physician 
noted that she had previously diagnosed him with anxiety, 
depression, and possibly chronic adjustment disorder and 
stated that she was unable to definitively diagnose him with 
PTSD.  Following a mental status examination, the veteran was 
assessed as having a chronic adjustment disorder, generalized 
anxiety disorder, and a cognitive disorder not otherwise 
specified.  A major depressive disorder and dysthymia was to 
be ruled out.  The veteran was later seen in March 2005 at 
which time he was again diagnosed with a major depressive 
disorder, generalized anxiety disorder, and a cognitive 
disorder not otherwise specified.

VA medical records dated from April 2003 to May 2003 document 
the veteran's diagnosis of and treatment for a major 
depressive disorder, generalized anxiety disorder, and a 
cognitive disorder not otherwise specified.  It was noted 
that there was no evidence of PTSD or of a thought disorder.  

In his December 2003 hearing testimony before the Board, the 
veteran indicated that he was diagnosed with a depressive 
disorder in 1973 or 1974 and was placed on medications.  He 
stated that he was also diagnosed with an anxiety disorder 
approximately two and a half years earlier.  He claimed that 
these disorders had manifested during his period of service, 
and he also described the harassment that he was subjected to 
during service.

The veteran was afforded a VA examination in July 2004 during 
which he reported being subjected to physical and sexual 
harassment in service and becoming depressed.  Following a 
review of the veteran's history and a mental status 
examination, the examiner diagnosed the veteran as having 
PTSD with depression as the most salient symptom.  He stated 
that he was uneasy with a diagnosis of a cognitive disorder 
because there was an absence of evidence that he had a 
cognitive dysfunction due to the direct physiological effect 
of a general medical condition.  He was also uncomfortable 
with the diagnosis of a personality disorder and commented 
that the veteran's depression and anxiety could be logically 
subsumed under the more global diagnosis of PTSD.

The July 2004 VA examiner submitted an addendum to his report 
in September 2004 in which he indicated that he had reviewed 
the claims file subsequent to his evaluation of the veteran, 
but remained convinced that a diagnosis of PTSD remained 
appropriate.


Law and Analysis

The veteran contends that he is entitled to service 
connection for a psychiatric disorder other than PTSD.  More 
specifically, the veteran has claimed that he currently has a 
psychiatric disorder that is related to his symptomatology in 
service.

Applicable law provides that service connection may be 
granted for a disability resulting from disease or injury 
incurred in or aggravated by active duty.  38 U.S.C.A. § 
1110; 38 C.F.R. §§ 3.303, 3.304 (2004).  Service connection 
may also be granted for certain chronic diseases, such as 
psychoses, when such diseases are manifested to a compensable 
degree within one year of separation from service.  38 
U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.  In 
addition, service connection may be granted for any disease 
diagnosed after discharge, when all of the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d) 
(2004).  In order to establish service connection, a claimant 
must generally submit (1) medical evidence of a current 
disability, (2) medical evidence, or in certain circumstances 
lay testimony, of service incurrence or aggravation of an 
injury or disease, and (3) medical evidence of a nexus or 
relationship between the current disability and the in-
service disease or injury.  Pond v. West, 12 Vet. App. 341, 
346 (1999).  

Personality disorders are not diseases or injuries within the 
meaning of applicable legislation and, thus, are not 
disabilities for which service connection may be granted 
unless, for example, there is probative evidence of 
additional disability due to aggravation during service of 
the pre-existing personality disorder by "superimposed" 
disease or injury.  38 C.F.R. §§ 3.303(c), 4.9 (2004); Monroe 
v. Brown, 4 Vet. App. 513, 514-515 (1993); Carpenter v. 
Brown, 8 Vet. App. 240, 245 (1995); VAOPGCPREC 67-90 (July 
18, 1990); VAOPGCPREC 82- 90 (July 18, 1990; VAOPGCPREC 11-
1999 (Sept. 2, 1999).

Every veteran shall be taken to have been in sound condition 
when examined, accepted and enrolled for service, except as 
to defects, infirmities, or disorders noted at the time of 
the examination, acceptance and enrollment, or where clear 
and unmistakable evidence demonstrates that the injury or 
disease existed before acceptance and enrollment and was not 
aggravated by such service. 38 U.S.C.A. § 1111; 38 C.F.R. § 
3.304(b).  

In July 2003, the VA General Counsel issued a precedent 
opinion which held that, to rebut the presumption of sound 
condition under 38 U.S.C. § 1111, VA must show by clear and 
unmistakable evidence both that the disease or injury existed 
prior to service and that the disease or injury was not 
aggravated by service.  VAOPGCPREC 3-03 (July 16, 2003).  The 
claimant is not required to show that the disease or injury 
increased in severity during service before VA's duty under 
the second prong of this rebuttal standard attaches.  Id.  In 
its decisions, the Board is bound to follow the precedent 
opinions of the General Counsel.  38 U.S.C.A. § 7104(c).  

In deciding a claim based on aggravation, after having 
determined the presence of a preexisting condition, the Board 
must first determine whether there has been any measured 
worsening of the disability during service and then whether 
this constitutes an increase in disability. See Browder v. 
Brown, 5 Vet. App. 268, 271 (1993); Hensley v. Brown, 5 Vet. 
App. 155, 163 (1993).  A preexisting injury or disease will 
be considered to have been aggravated by active service where 
there is an increase in disability during such service, 
unless there is a specific finding that the increase in 
disability is due to the natural progress of the disease. 38 
U.S.C.A. § 1153; 38 C.F.R. § 3.306(a).  Temporary or 
intermittent flare-ups of the preexisting condition during 
service are not sufficient to be considered aggravation 
unless the underlying condition, as contrasted to symptoms, 
has worsened. Crowe v. Brown, 7 Vet. App. 238, 247-48 (1994); 
Hunt v. Derwinski, 1 Vet. App. 292, 296-97 (1991). 
Aggravation may not be conceded where the disability 
underwent no increase in severity during service on the basis 
of all the evidence of record pertaining to the 
manifestations of the disability prior to, during and 
subsequent to service. 38 C.F.R. § 3.306(b).

When, after careful consideration of all procurable and 
assembled data, a reasonable doubt arises regarding service 
origin such doubt may be resolved in favor of the claimant. 
By reasonable doubt is meant one which exists because of an 
approximate balance of positive and negative evidence which 
does not satisfactorily prove or disprove the claim. 38 
C.F.R. § 3.102.

When the evidence of record is considered under the laws and 
regulations as set forth above, the Board is of the opinion 
that the veteran is not entitled to service connection for a 
psychiatric disorder other than PTSD.  In this case, the 
presumption of soundness applies because the veteran's 
physical examination at the time he enlisted in the service 
made no reference to a psychiatric disorder, and the Board 
finds that this presumption of soundness as it applies to an 
acquired psychiatric disorder has not been rebutted by clear 
and unmistakable evidence.  The Board does observe that the 
veteran's March 1973 separation examination found his 
schizoid personality disorder to have preexisted service.  
However, the medical evidence of record does not show that he 
had any complaints, treatment, or diagnosis of an acquired 
psychiatric disorder prior to entering service, nor did the 
veteran ever report have a medical history that would 
indicate otherwise.  Significantly, the May 1972 enlistment 
examination did not reveal any psychiatric abnormalities, and 
the veteran never made any contemporaneous statements during 
the course of his treatment in service or afterwards that 
would have suggested that he may have had a preexisting 
psychiatric disorder other than apparently reporting having 
some difficulty in adapting to situations.  In fact, during a 
neuropsychiatric evaluation in March 1973, the veteran 
specifically denied having any problems until he entered 
active duty.   As such, clear and unmistakable evidence has 
not been presented to rebut the presumption of soundness 
regarding an acquired psychiatric disorder.  Thus, the Board 
finds that the veteran did not have an acquired  psychiatric 
disorder that preexisted his period of service.  

However, to the extent that there is evidence that the 
veteran did have a personality disorder which by its nature 
preexisted his military service, there is no competent 
medical evidence which indicates that any psychiatric 
disorder was aggravated by the veteran's military service.  
Although the veteran was diagnosed and discharged with a 
schizoid personality disorder, the medical evidence of record 
indicates that he did not seek treatment for any psychiatric 
disorder until many years following his separation from 
service.  The evidence does not show superimposed psychiatric 
disability in service, and the Board notes that several post-
service examiners have discounted the in-service personality 
disorder diagnosis.  Private medical records dated in March 
1983 and March 1987 did not diagnose him as having a 
personality disorder, and the January 2001 VA examiner 
doubted the accuracy of the March 1973 diagnosis of a 
schizoid personality disorder.  As such, there is no evidence 
of an additional disability due to the aggravation of a 
preexisting personality disorder during service by a 
"superimposed" disease or injury.  The Board acknowledges 
that the veteran's service medical records show that he had 
symptomatology in service.  However, to the extent that the 
in-service diagnosis of a personality disorder was arguably 
correct, the Board notes that personality disorders are not 
diseases or injuries within the meaning of applicable 
legislation and, thus, are not disabilities for which service 
connection may be granted.  

Further, even assuming that the veteran had been misdiagnosed 
as having a personality disorder in service, the fact remains 
that there is no medical evidence of record showing that the 
veteran had complaints, treatment, or diagnosis of a 
psychiatric disorder, not characterized as PTSD, for many 
years following his separation from service.  In fact, the 
March 1987 examiner commented that the veteran had a 
reasonably well-adjusted profile, and the medical evidence of 
record shows that he was not actually diagnosed with a 
psychiatric disorder other than a personality disorder until 
many decades after service.  

The Board notes further that no physician has linked any 
current acquired psychiatric disorder, not characterized as 
PTSD, to service or to any symptomatology that occurred 
during active service.  The record shows that there were no 
complaints, treatment, or diagnosis of a psychiatric disorder 
for many years following his separation from service.  Nor is 
there is any competent evidence of record, medical or 
otherwise, which links any current psychiatric disorder, not 
characterized as PTSD, to his military service.  
Significantly, the July 2004 VA examiner opined that that the 
veteran's depression and anxiety symptomatology could be 
logically subsumed under the more global diagnosis of PTSD, 
and as previously discussed in the introduction above, the 
issue of service connection for PTSD is not for consideration 
by the Board at this time.  Under these circumstances, a 
basis upon which to establish service connection for a 
psychiatric disorder, not characterized as PTSD, has not been 
presented.  

In summary, the Board finds that there is no evidence of an 
additional disability due to aggravation of a preexisting 
personality disorder during service by a "superimposed" 
disease or injury.  Nor has the veteran been found to have 
had a psychiatric disorder, not characterized as PTSD, that 
was incurred in or aggravated by service.  Therefore, the 
Board finds that the preponderance of evidence is against the 
veteran's claim for service connection for a psychiatric 
disorder.

Because the preponderance of the evidence is against the 
veteran's claim, the benefit of the doubt provision does not 
apply.  Accordingly, the Board concludes that service 
connection for a psychiatric disorder, not characterized as 
PTSD, is not warranted.  Although the Board does not doubt 
the veteran's sincere belief that he has psychiatric disorder 
that is related to service, the veteran is not a medical 
professional competent to render an opinion on matters of 
medical etiology or diagnosis and absent a professional 
medical opinion linking a current disorder to service, 
service connection cannot be granted.  See Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).


ORDER

Service connection for a psychiatric disorder, not 
characterized as PTSD, is denied.



	                        
____________________________________________
	S. L. Kennedy
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


